Citation Nr: 0007495
Decision Date: 03/20/00	Archive Date: 09/08/00

DOCKET NO. 95-12 352               DATE MAR 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for left hip arthritis.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

REMAND

The veteran had verified active duty for training from January 17
to June 5, 1966 and from July 28 to August 11, 1990. He also had
other periods of active duty for training which have not been
verified.

This appeal arose from a December 1993 rating decision of the
Montgomery, Alabama, Department of Veterans Affairs (VA), Regional
Office (RO), which denied entitlement to the requested benefit. In
November 1996, the Board of Veterans' Appeals (Board) remanded this
case for additional development. In January and April 1998, the RO
rendered decisions which continued to deny the benefit sought. In
September 1998, the Board again remanded this case for further
development. In October 1999, the veteran and his representative
were informed through a supplemental statement of the case of the
continued denial of his claim.

The appellant has contended that the left ankle injury that he
experienced during active duty for training in 1990 had aggravated
his preexisting left hip arthritis. As a consequence, he believes
that service connection for his left hip arthritis is justified.

This case was remanded in September 1998 so that a VA examination
by two orthopedists could be conducted. This examination was deemed
to be necessary because of the differences of opinion of record
concerning the relationship between the veteran's left hip
arthritis and his service-connected left ankle injury. However, a
review of the June 1999 VA examination report indicated that he was
only examined by one physician. Clearly, the instructions of the
September 1998 remand were not complied with. According to Stegall
v. West, 11 Vet. App. 268 (1998), when a case is remanded by either
the United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1,
1999)(hereinafter "the Court'), or by the Board, a veteran has, as
a matter of law, the right to compliance with that remand. Since
the Board must ensure that the instructions of a remand are
complied with, failure to do so would constitute error on the part
of the Board.

Under the circumstances of this case, it is found that additional
assistance would be helpful, and this case will be RETURNED to the
RO for the following:

1. The RO should afford the veteran a complete VA examination
conducted by two board certified

2 -

orthopedists who have never examined or treated the veteran. After
a complete review of all the evidence of record, to include the
service medical records, the examiners should render joint opinions
as to the following:

a) whether or not there are any medical clinical findings that
would tend to substantiate the veteran's allegation of a hip injury
related to service.

b) whether or not the medical clinical findings of record tend to
substantiate a finding of a sustained pathological increase in the
preexisting left hip disorder which can be related to his period of
active duty for training, to include the left ankle sprain (in this
regard, it is pointed out that the veteran had complained of left
leg pain three days prior to the left ankle sprain; this fact must
be taken into consideration by the examiners).

The examiners must provide a scientific basis for any opinions
expressed as to whether or not there was a pathological increase in
the left hip disorder.

All indicated special studies deemed necessary must be
accomplished. The examiners are to review the claims folder in
conjunction with the examination and must indicate in the
examination report that the claimsfile has been reviewed.

2. The RO should then readjudicate the veteran's claim for service
connection for a left hip disorder. If the decision remains adverse
to the veteran, he and his representative should be provided an
appropriate

3 -

supplemental statement of the case, and an opportunity to respond.

3. Following completion of the foregoing, the RO must review the
claimsfolder and ensure that the foregoing development action has
been conducted and completed in full. If any development is
incomplete, including if the requested examination does not include
all tests reports, special studies or opinions requested,
appropriate corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1. Part IV, pares. 8.44-8.45 and
38.02-38.03.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -



